DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 10/13/2021 (“10-13-21 OA”), Applicant filed a terminal disclaimer and remarks while amending specification, claims and remarks filed 12/17/2021 (“12-17-21 Reply”).
Terminal Disclaimer
The terminal disclaimer filed in the 12-17-21 Reply disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,516,036 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to specification have overcome the objection to specification as set forth under line item number 1 of the 10-13-21 OA. 
Applicant’s terminal disclaimer has overcome the nonstatutory double patenting rejection as set forth under line item number 2 of the 10-13-21 OA. Therefore, independent claim 1 is allowed and dependent claims 2-8 are allowed because they depend on claim 1.
The reasons for allowance of claims 9-20 were previously explained as set forth under line item numbers 3-6 of the 10-13-21 OA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
30 December 2021
/John P. Dulka/Primary Examiner, Art Unit 2895